      Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LATOYA BROWN et al.,                                                              PLAINTIFFS

 V.                                             CIVIL ACTION NO. 3:17-CV-347-CWR-LRA

 MADISON COUNTY, MISSISSIPPI et al.                                              DEFENDANTS


          ORDER GRANTING MOTION FOR ENTRY OF CONSENT DECREE

       This matter is before the Court on the Plaintiffs’ and Defendants’ Joint Motion For Entry

of Consent Decree. After review of the facts, relevant law, the settlement agreement, the Consent

Decree itself, and the presentations of counsel at the hearing on the Motion, the Court finds the

Consent Decree to be fair, adequate and reasonable. Accordingly, and as discussed in the

following, the Court grants the Joint Motion.

I.     Background

       The Plaintiffs filed their original class action complaint for declaratory and injunctive

relief on May 8, 2017. The complaint also made individual claims for monetary damages for

Plaintiffs Khadafy Manning and Quinnetta Thomas Manning. Plaintiffs alleged that the Madison

County Sheriff’s Department (MCSD) methodically targeted Black individuals for unlawful

searches and seizures, which were often accompanied by unjustified and excessive force. The

complaint painted a picture of a Sheriff’s Department and County flagrantly subjecting Black

residents to intrusive searches for no reason, seizures by plainclothes deputies deployed in

unmarked cars during “Jump Out” patrols, and unwarranted breaking into of their “homes, cars,

and property” – all based on race. According to the complaint, the Black community of Madison

County has been “under a permanent state of siege,” fearful of even contacting law enforcement
     Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 2 of 6



officials. The Defendants denied the Plaintiffs’ allegations, and the Court declined Plaintiffs’

request to allow this case to proceed as a class action.

       After significant factual discovery and months-long settlement negotiations overseen and

facilitated by Magistrate Judge Anderson, the Parties have agreed to resolve this matter. The

terms of this resolution are captured in three documents: the Consent Decree, the Settlement

Agreement, and the Apartment Incident Agreement. The Parties have agreed separately to

maintain the confidentiality of the Settlement Agreement and the Apartment Incident Agreement

(the “Agreements”). The Defendants have moved for this Court to enter a protective order as to

the Agreements, which the Court will address separately.

       The Consent Decree captures commitments by the Parties that would purport to address

the Plaintiffs’ claims for declaratory and injunctive relief without certification of a settlement

class, thus leaving third parties free to pursue their own claims should they believe their

constitutional rights have been violated in the way in which this Consent Decree seeks to redress.

Namely, MCSD agrees to adopt, implement, and train its officers on three policies: an Unbiased

Policing Policy, a Checkpoint Policy, and a Pedestrian Stops and Enforcement Policy. Madison

County and MCSD will also establish a five-member Community Advisory Board (CAB). The

five members will be appointed by the Madison County Board of Supervisors, with each

supervisor required to appoint one member from his or her district. The CAB will have the

authority to: (1) review MCSD data regarding vehicular checkpoints and pedestrian stops; (2)

receive civilian complaints concerning the MCSD; (3) make recommendations to the MCSD

regarding its compliance with the Consent Decree; and (4) file enforcement proceedings against

Defendants in this Court after following a multi-step process outlined in the Consent Decree. The




                                                  2
       Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 3 of 6



Parties have agreed that the Consent Decree will remain in effect for four years, unless this Court

finds that the Defendants have not substantially complied with its terms.

II.     Legal Standard

        “In determining whether to approve a proposed settlement, the cardinal rule is that the

District Court must find that the settlement is fair, adequate and reasonable and is not the product

of collusion between the parties.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977) (citation

omitted). The Court must analyze “the facts and law relevant to the proposed compromise.” Id.

(citation omitted). The Court’s role is not to adjudicate the dispute in this analysis, however,

since “[t]he very purpose of the compromise is to avoid the delay and expense of such a trial.”

Parker v. Anderson, 667 F.2d 1204, 1209 (5th Cir. 1982) (citation omitted).

III.    Discussion

        Before the Court is the Parties’ request to approve the Consent Decree, which

encapsulates the bulk of the Parties’ settlement terms and addresses the Plaintiffs’ claims for

declaratory and injunctive relief. It is not the Court’s role to “substitute its own judgment” for

that of the Parties’ counsel. Cotton, 559 F.2d at 1330 (citation omitted). The Court has been

presented with no evidence of “fraud, collusion, or the like” influencing the Consent Decree. Id.

Because of this, the Court grants the Joint Motion and enters the Consent Decree.

        The matter merits some additional discussion, however, considering recent statements

attributed to Madison County’s Board of Supervisors President Trey Baxter, which the Parties

brought to the Court’s attention.1 The Madison County Journal reports that “Baxter said he

would make his appointment but that he did not see the council’s role as vital.”2 The article


1
  See Tyler Cleveland, Supervisors settle ACLU lawsuit over roadblocks, MADISON COUNTY JOURNAL (Sept. 11,
2019, 12:00 PM), http://onlinemadison.com/MobileContent/Default/News/Article/Supervisors-settle-ACLU-
lawsuit-over-roadblocks/-3/592/42789.
2
  Id.

                                                     3
      Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 4 of 6



quotes Baxter saying that he is “confident (Sheriff Randy Tucker) is capable of running his own

department. But we’re going to go along with the four-year agreement that is in place.”3

        Although the Board “speaks and acts only through its minutes,” Lefoldt v. Horne, L.L.P.,

No. 18-60581, 2019 WL 4231355, at *3 (5th Cir. Sept. 6, 2019) (citing Wellness, Inc. v. Pearl

River Cty. Hosp., 178 So. 3d 1287, 1290 (Miss. 2015)), as the President of the Board of

Supervisors, Baxter’s statements are deeply concerning. The comments attributed to him do not

align with the Parties’ own compromise, which shows that the CAB is central to the ongoing

monitoring and enforcement of the MCSD’s compliance with the Consent Decree. Perhaps more

importantly, the CAB provides the Plaintiffs and other Madison County Residents who may be

harmed by MCSD with a relatively independent third-party to hear their complaints and act on

them. Given the significant time and effort of the Parties to reach this agreement and their

assertions that it was reached through “arms-length bargaining and good faith negotiations,” the

Court fully expects all the Parties to follow the terms of the Consent Decree. Nevertheless, they

have decided to empower the CAB to make sure MCSD operates in accordance with the

Constitution.

        Civilian oversight is not a silver bullet for addressing police misconduct, however. Its

early attempts failed for a host of reasons, including lack of resources and “resistance from

police unions and local politicians.”4 Now, over 150 civilian oversight bodies have been created




3
 Id.
4
 JOSEPH DE ANGELIS ET AL., CIVILIAN OVERSIGHT OF LAW ENFORCEMENT: ASSESSING THE EVIDENCE 6 (Sept.
2016),
https://d3n8a8pro7vhmx.cloudfront.net/nacole/pages/161/attachments/original/1481727974/NACOLE_Accessingth
eEvidence_Final.pdf?1481727974 (citation omitted).

                                                    4
      Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 5 of 6



across the United States.5 They are difficult to generalize because they have different models and

varied goals, primarily based on the needs and context of their local communities.6

        Notwithstanding their unique nature, civilian oversight bodies require certain

circumstances to be successful. This includes, among other things, adequate resources,

independence, full cooperation of law enforcement, and support from political stakeholders.7

Absent these factors, many oversight agencies have become dysfunctional, unable to meet the

requirements of the agreements or policies that led to their establishment.8 In many instances,

such agencies were eventually abolished.9

        Baxter’s comments suggest that CAB may not have his support, which is again

concerning given his role on the Board of Supervisors. According to the Consent Decree, the

CAB is dependent on Madison County and MCSD for “providing necessary support and

resources.” The Madison County Board of Supervisors will also effectively decide whether the

CAB will be truly independent based on the members they appoint. As with any agreement, the

overall success of this compromise is dependent upon the genuine efforts and cooperation of the

Board of Supervisors, MCSD, and all other actors who have a stake in this process.

        It is the Court’s hope that the Parties do not merely “go along” with the Consent Decree

in the short-term interest of settling a lawsuit but commit with sincerity to its stated principle to

“recognize the importance of the rights protected by the Fourth and Fourteenth Amendments to




5
  See Olugbenga Ajilore, How Civilian Review Boards Can Further Police Accountability and Improve Community
Relations, SCHOLARS STRATEGY NETWORK (June 25, 2018), https://scholars.org/brief/how-civilian-review-boards-
can-further-police-accountability-and-improve-community-relations.
6
  See ANGELIS ET AL., supra note 5 at 49–50; see also Stephen Clarke, Arrested Oversight: A Comparative Analysis
and Case Study of How Civilian Oversight of the Police Should Function and How it Fails, 43 COLUM. J.L. & SOC.
PROBS. 1, 11–20 (2009) (comparing four types of civilian-oversight bodies).
7
  See ANGELIS ET AL., supra note 5 at 36.
8
  Id. at 18–22.
9
  Id. at 6–7.

                                                       5
       Case 3:17-cv-00347-CWR-LRA Document 373 Filed 10/09/19 Page 6 of 6



the United States Constitution.” Otherwise, the life of this Consent Decree may be extended

beyond four years.10

IV.      Conclusion

         The Joint Motion for Entry of Consent Decree is granted.

         SO ORDERED, this the 9th day of October, 2019.

                                                                s/ Carlton W. Reeves
                                                                UNITED STATES DISTRICT JUDGE




10
  At the hearing, counsel for the Sheriff and the additional Defendants suggested strongly that the life of this decree
will not have to be extended.

                                                           6
